— Appeal by Flora and Arnie Solodokin (1) from a judgment of the Supreme Court, Nassau County (Becker, J.), entered March 17,1982, which granted a permanent stay of arbitration; and (2), as limited by their brief, from so much of an order of the same court, dated October 5, 1982, as, upon reargument, adhered to the original determination. Appeal from the judgment entered March 17, 1982, dismissed. That judgment was superseded by the order dated October 5, 1982, made upon reargument. Order dated October 5, 1982, affirmed, insofar as appealed from. No opinion. Petitioner is awarded one bill of costs. Lazer, J. P., Mangano, Gulotta and Bracken, JJ., concur.